UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1620


MARSHA P. CARTER,

                  Plaintiff - Appellant,

             v.

LT. GEN. KEITH B. ALEXANDER, Director, National Security
Agency,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cv-01772-WDQ)


Submitted:    September 29, 2009            Decided:   October 15, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marsha P. Carter, Appellant Pro Se. Alex Gordon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marsha P. Carter appeals the district court’s order

dismissing      her   employment       discrimination          action.         Carter   has

failed     to   challenge        the   district     court’s       dismissal        of   her

retaliation claim and, therefore, she has forfeited appellate

review of that claim.            See 4th Cir. R. 34(b).            In addition, with

respect to Carter’s claim of disparate treatment, we conclude

that     Carter     failed       to    establish     a     prima        facie    case    of

discrimination.           Accordingly,       we   affirm    the     district       court’s

order.     We dispense with oral argument because the facts and

legal    contentions       are    adequately       addressed       in    the     materials

before    the     court   and     argument     would     not    aid     the     decisional

process.

                                                                                  AFFIRMED




                                           2